Per Curiam.

This action, tried upon written pleadings, is for commissions claimed by plaintiff for selling goods manufactured by defendant.
That the plaintiff was employed and made certain sales is admitted by the answer, which puts in issue the amount of the sales and the rate of commissions agreed to be paid. Our attention is directed to numerous errors made by the justice in the admission *768and rejection of evidence touching the aggregate amount of the sales, and if these errors affected the result we should feel obliged to reverse the judgment. The defendant, however, himself testified to the aggregate sales made by plaintiff, fixing the amount at a figure slightly larger than that claimed by the plaintiff himself. The only question left, therefore, was as to the agreed rate of commission. Upon this point the evidence was conflicting, and we do not feel called upon to disturb the conclusion at which the justice arrived.
The judgment should be affirmed, with costs.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment affirmed, with costs.